Order insofar as appealed from unanimously reversed, without costs of this appeal to any party and motion denied, without costs. Memorandum: The complaint sets forth a cause of action based on breach of warranty. (See Randy Knitwear v. American Cyanamid Co,, 11 N Y 2d 5; Thomas v. Leary, *73715 A D 2d 438.) (Appeal by plaintiff from certain parts of an order of Onondaga Special Term granting the motion of defendant Laure to dismiss plaintiff’s complaint.) Present — Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.